Citation Nr: 1730552	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Chelsea R. Dal Corso, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2013 and July 2014 for further development.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Following the Board's requested development, an April 2015 Board decision denied the Veteran's claim.  A Motion to Reconsider was filed in August 2015, and this motion was granted by the Principal Deputy Vice Chairman of the Board in August 2016.  

As per the August 2016 Order of Reconsideration, this appeal is being decided by an expanded panel of the Board, which does not include the VLJ who issued the original denial.  38 U.S.C.A. § 7103(b) (2014).

The Board observes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has characterized the issue as set forth on the first page.

The Board also observes that the Veteran was previously represented by a Veterans Service Organization.  However, in September 2015, he submitted a VA Form 21-22a in favor of the attorney listed on the first page as an individual providing representation under 38 U.S.C.A. § 14.630 (2016).  Consequently, the Board recognizes this attorney as the Veteran's representative.  



FINDING OF FACT

The Veteran has PTSD that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought in full, no discussion of VA's duties to notify and assist is necessary.

The Veteran asserts that his has PTSD related to in-service stressors, including a fear for his life.  See March 2013 Hearing Transcript (T.) at 3-4.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Board finds that competent, credible, and probative evidence establishes that it is at least as likely as not that a diagnosis of PTSD is etiologically related to the Veteran's active service.  Specifically, the evidence supports a finding of a current diagnosis of PTSD that is related to his fear of hostile military activity.   

The Veteran's August 1989 enlistment examination revealed a clinically normal psychiatric system.  In his report of medical history, he denied symptoms of frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  It was noted that the Veteran attempted suicide in 1987.  His service treatment records (STRs) show that he was seen for a comprehensive mental health evaluation in January 1992.  He was diagnosed with a chronic severe marital problem.  It was noted that there was no evidence of mental defect, emotional illness, or psychiatric disorder of sufficient severity to warrant disposition through military medical channels.  

His personnel records show that he was deployed in support of Operations Desert Shield and Desert Storm.  See, e.g., November 1991 Enlistment Performance Report.  The Veteran's DD Form 214 does not show any combat awards.  

The Veteran's reported stressors include rocket and missile attacks while stationed in Saudi Arabia, as well as being afraid while doing perimeter duty.  See August 2008 Statement in Support of Claim for Service Connection for PTSD.  His stressor of rocket and missile attacks has not been confirmed.  See January 2009 National Personnel Records Center (NPRC) response; January and May 2009 United States Army and Joint Services Records Research Center (JSRRC) Reviews; March 2003 Defense Personnel Records Image Retrieval System (DPRIS) response; and May 2009 JSRRC reply.  

The Veteran was afforded a VA examination in September 2012.  He was diagnosed with alcohol dependence in full remission.  The examiner opined that the Veteran did not meet criteria for a diagnosis of PTSD or a depressive disorder; a rationale was provided.  

A February 2013 VA Mental Health Outpatient Note shows that the Veteran reported his night patrol during service as being "very scary" and that it "terrified me."  He reported experiencing anxiety attacks during service.  The Veteran was diagnosed with PTSD; it was reported that that diagnosis was based on review of symptoms, review of notes, and persistence of symptoms despite ongoing sobriety.  The Board observes that a review of VA's email Global Address List shows that the physician who authored the February 2013 record and assigned a diagnosis of PTSD is a staff psychiatrist.  

The Veteran was provided another VA examination in October 2013.  He was diagnosed with alcohol dependence, in full remission.  The examiner opined that the Veteran did not meet the criteria for PTSD; a rationale was provided.  An addendum opinion was obtained in September 2014.  The examiner noted diagnoses of substance-induced anxiety disorder and depressive disorder, not otherwise specified (NOS) with rule out substance-induced mood disorder in November and December 2011.  The examiner opined that the Veteran did not currently meet criteria for a depressive disorder.  A thorough rationale was provided, although the examiner did not specifically discuss why her conclusions as to PTSD differed from those of the VA psychiatrist who rendered the February 2013 PTSD diagnosis.  

In this case, notwithstanding the 2012 and 2013 VA examinations, the February 2013 treatment record clearly shows a diagnosis of PTSD, rendered by a VA psychiatrist with an awareness of the Veteran's reported in-service stressor history.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD.  The February 2013 record shows that the Veteran was terrified during his night patrol during service.  As noted above, if a claimed stressor is related a "fear of hostile military or terrorist activity" and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Although the Veteran's reported missile attacks were not verified, the Veteran's assertion of fear during night patrol is consistent with the circumstances, conditions, or hardships while he was deployed.  Consequently, the Board concedes a stressor of a fear of hostile military activity.

Although the February 2013 treatment record does not specifically relate the PTSD diagnosis to this stressor, as the Veteran reported such stressor in that note, and as the psychiatrist opined that her diagnosis was based on review of symptoms, review of notes, and persistence of symptoms despite ongoing sobriety, when affording the Veteran the benefit-of-the-doubt, the evidence shows that his current diagnosis of PTSD is based on his fear of hostile military activity.  As this diagnosis was provided by a VA psychiatrist, the Board concludes that service connection for PTSD is warranted.  Therefore, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  

ORDER

Entitlement to service connection for PTSD is granted.



______________________________
A. C. MACKENZIE 
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
M. E. LARKIN
Veterans Law Judge 
Board of Veterans' Appeals



______________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge 
Board of Veterans' Appeals






Department of Veterans Affairs


